TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00147-CR



                                 Charles Pakel Taylor, Appellant

                                                  v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
      NO. 13-2035-K26, HONORABLE DONNA GAYLE KING, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


               This Court dismissed this case for want of jurisdiction on March 24, 2017. Appellant

has filed a motion to reinstate the appeal asserting that the trial court’s certification that it was a

plea-bargain case and that appellant has no right of appeal pertained to his conviction and placement

on probation rather than to the revocation hearing, which is the basis of this appeal. We withdraw

our opinion and judgment dated March 24, 2017, and reinstate the case.

               We also abate the appeal, remand the case, and order the trial court to prepare a

certification of appellant’s right of appeal from the order revoking probation. See Tex. R. App.

P. 25.2(a)(2), (d). A supplemental clerk’s record containing the court’s certification shall be filed

with the Clerk of this Court no later than May 8, 2017. See id. R. 25.2(d), 34.5(c)(2), 37.1.

               It is ordered April 7, 2017.
                                          __________________________________________

                                          David Puryear, Justice

Before Justices Puryear, Pemberton, and Goodwin

Abated and Remanded

Filed: April 7, 2017

Do Not Publish




                                             2